Citation Nr: 1517192	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-21 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disorder.

2.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected left knee degenerative joint disease.

3.  Entitlement to an increased disability rating (or evaluation) for the service-connected bilateral pes planus with bilateral great toenail onychomycosis in excess of 0 percent for the rating period from September 26, 2007 to January 3, 2013, and in excess of 30 percent from January 3, 2013.

4.  Entitlement to an initial compensable disability rating (or evaluation) for the service-connected erectile dysfunction.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1974 to February 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2008, December 2009, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  A claim for an increased disability rating for the bilateral pes planus was received in September 2007.  The July 2008 rating decision, in pertinent part, denied an increased (compensable) disability rating for the bilateral pes planus with bilateral great toenail onychomycosis.  A claim to reopen service connection for a back disorder was received in August 2008.

The December 2009 rating decision, in pertinent part, declined to reopen service connection for a back injury and continued the denial of a compensable disability rating for the bilateral pes planus with bilateral great toenail onychomycosis.  The July 2013 rating decision assigned a 30 percent disability rating for the bilateral pes planus with bilateral great toenail onychomycosis, effective January 3, 2013, creating "staged" increased disability ratings.

Service connection for a back injury was previously denied by the RO in February 1995.  In November 1995, the Veteran filed a timely notice of disagreement and a statement of the case was issued in January 1996.  The Veteran did not submit a substantive appeal or otherwise perfect the appeal of the decision to the Board.  See 38 C.F.R. § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

Entitlement to a TDIU has been raised by the evidence of record.  In December 2014, the Veteran submitted an application for increased compensation based on unemployability (on a VA Form 21-8940).  The Veteran contended that he is unable work because of his back and leg disabilities.  The Board is granting service connection for a back disorder.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  As the initial rating appeal period will run from August 19, 2008 (the date the claim for service connection was received by VA), the Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice, 22 Vet. App. at 453-54.  

In December 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 1995 rating decision, in pertinent part, denied service connection for a back injury on the basis that the in-service back injury was a temporary condition that resolved itself with treatment and no permanent residual disability was shown at service separation.

2.  The evidence received since the February 1995 rating decision relates to an unestablished fact of a causal relationship between the currently diagnosed back disabilities and the service-connected left knee degenerative joint disease.

3.  The currently diagnosed multilevel degenerative disease with central bony spinal canal and neural foraminal stenosis, low back osteoarthritis, and facet arthropathy is causally related to the service-connected left knee degenerative joint disease. 

4.  At the December 2014 Board hearing, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal for increased disability ratings for bilateral pes planus with bilateral great toenail onychomycosis and a higher initial disability rating for erectile dysfunction.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision to deny service connection for a back injury became final.  38 U.S.C.A. § 7105(c) (West 2104); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for multilevel degenerative disease with central bony spinal canal and neural foraminal stenosis, low back osteoarthritis, and facet arthropathy, as secondary to service-connected left knee degenerative joint disease, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

4.  The criteria for the withdrawal of the substantive appeal as to the claim for an increased disability rating for bilateral pes planus with bilateral great toenail onychomycosis in excess of 10 percent for the period from September 26, 2007 to January 3, 2013, and in excess of 30 percent from January 3, 2013 are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for the withdrawal of the substantive appeal as to the issue of a higher (compensable) initial disability rating for erectile dysfunction are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn appeals for an increased disability rating for the bilateral foot disability and a higher (compensable) initial disability rating for erectile dysfunction are decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).    

Further, the Board reopens and grants service connection for a back disorder, constituting a full grant of the benefit sought on appeal with respect to this issue, and is remanding the issue of entitlement to a TDIU; therefore, no discussion of VA's duty to notify and to assist is necessary.   

Reopening Service Connection for a Back Disorder

The Veteran seeks to reopen the previously denied claim of service connection for a back injury.  The claim, initially filed in February 1994, was originally denied in a February 1995 rating decision.  In November 1995, the Veteran filed a timely notice of disagreement and a statement of the case was issued in January 1996.  The Veteran did not perfect the appeal of the decision to the Board.  See 38 C.F.R.	 § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the February 1995 rating decision, the RO, in pertinent part, denied service connection for a back disorder on the basis that the in-service back injury was a temporary condition that resolved itself with treatment and no permanent residual disability was shown at service separation.  The pertinent evidence of record at the time of the February 1995 rating decision includes service treatment records and the Veteran's lay statements.

The Board has reviewed the evidence of record received since the February 1995 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for a back disorder.  In a January 2015 letter, Dr. A.Y. opined that the Veteran's (service-connected) left knee pain and arthritis has significantly contributed to his severe low back osteoarthritis because, any time there is an issue in the lower extremities, the back tends to adjust to compensate leading to arthritis and pain in the back.  

The Board finds that this evidence, received after the February 1995 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a causal relationship between the currently diagnosed low back disability and the service-connected left knee degenerative joint disease (a necessary element for secondary service connection).  38 C.F.R. § 3.310.

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  Accordingly, as the Board finds that new and material evidence has been received to reopen service connection for a back disorder.  Further, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the February 1995 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service department records been received since the February 1995 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Service Connection for a Back Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the Veteran has been diagnosed with multilevel degenerative disease with central bony spinal canal and neural foraminal stenosis, low back osteoarthritis, and facet arthropathy.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.  

As adjudicated below, the Board is granting service connection for a back disability based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theories of presumptive service connection based continuity of symptomatology or for a "chronic" disease in service (38 C.F.R. § 3.303(b)) and direct service connection pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, these presumptive and direct service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact).

The contention liberally construed for the Veteran is that his current back disorder is associated with his service-connected left knee degenerative joint disease.  See November 2008 notice of disagreement, August 2013 substantive appeal (on a VA Form 9), December 2014 Board hearing transcript.  

The evidence of record demonstrates that the Veteran has currently diagnosed multilevel degenerative disease with central bony spinal canal and neural foraminal stenosis.  See February 2008 MRI report.  The October 2009 VA examiner notes that the Veteran has been diagnosed with lumbar stenosis and bilateral recess stenosis with facet arthropathy.  In a January 2015 letter, Dr. A.Y. noted that the Veteran has low back osteoarthritis.  

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed multilevel degenerative disease with central bony spinal canal and neural foraminal stenosis, low back osteoarthritis, and facet arthropathy are causally related to the service-connected left knee degenerative joint disease.  The October 2009 VA examiner opined that the Veteran's back disability is less likely as not caused by or a result of injury to his left knee because the MRI findings suggest a degenerative etiology instead of a left knee injury causing back symptoms.  In a January 2015 letter, Dr. A.Y. opined that the Veteran's (service-connected) left knee pain and arthritis has significantly contributed to his severe low back osteoarthritis because, any time there is an issue in the lower extremities, the back tends to adjust to compensate leading to arthritis and pain in the back.  

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence of record reflects currently diagnosed multilevel degenerative disease with central bony spinal canal and neural foraminal stenosis, low back osteoarthritis, and facet arthropathy.  The weight of the evidence of record is at least in equipoise as to whether the back disabilities are caused by the Veteran's left knee disability; therefore, resolving reasonable doubt in favor of the Veteran, service connection for multilevel degenerative disease with central bony spinal canal and neural foraminal stenosis, low back osteoarthritis, and facet arthropathy, as secondary to the service-connected left knee degenerative joint disease, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.     






Withdrawal of the Appeal for Increased Ratings for Bilateral Pes Planus
and 
Initial Rating for Erectile Dysfunction

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, on the record of the December 2014 Board hearing, withdrew the appeal for increased disability ratings for bilateral pes planus bilateral pes planus with bilateral great toenail onychomycosis and a higher (compensable) initial disability rating for erectile dysfunction; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed without prejudice to refiling.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for a back disorder is granted.

Service connection for multilevel degenerative disease with central bony spinal canal and neural foraminal stenosis, low back osteoarthritis, and facet arthropathy, as secondary to the service-connected left knee degenerative joint disease, is granted.

The appeal for an increased disability rating for bilateral pes planus with bilateral great toenail onychomycosis, in excess of 0 percent from September 26, 2007 to January 3, 2013, and in excess of 30 percent from January 3, 2013, has been withdrawn and is dismissed. 

The appeal for an initial disability rating in excess of 0 percent for erectile dysfunction has been withdrawn and is dismissed.


REMAND

TDIU

A claim for a TDIU is part of an increased rating issue when such claim is raised by the record.  Rice, 22 Vet. App. 447.  In a December 2014 application for increased compensation based on unemployability (VA Form 21-8940), the Veteran contended that he is unable to work due to his (service-connected) back and leg disabilities.  At the December 2014 Board hearing, the Veteran testified that he stopped working in 2012 because of difficulty walking due to his leg and back.

The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with the claim for increased bilateral foot disabilities (which was withdrawn by the Veteran at the December 2014 Board hearing and is dismissed herein) and as a downstream issue of the grant of service connection for a back disability.  The Board finds, however, that a remand is required prior to adjudication of the claim for a TDIU.  The Veteran has not been provided adequate notice under the duty to notify requirements of the VCAA of the requirements to substantiate TDIU, nor has the AOJ addressed TDIU in the first instance.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.  

If the AOJ finds that a VA examination is warranted, the record should be made available to the examiner for review prior to examination and the examiner should offer an opinion with supporting rationale regarding the occupational impairment caused by the service-connected disabilities, both individually and considered together.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If the claim remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


